Case 3:20-cv-01017-RDM Document11 Filed 08/04/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KARIREDDY BHARATH,
Plaintiff :;
V. : 3:20-CV-1017
(JUDGE MARIANI)
ANGELA HOOVER, et al.
Defendants
Lf ORDER
AND NOW, THIS | 7 DAY OF AUGUST, 2020, upon review of Magistrate
Judge Carlson's Report and Recommendation (“R&R”) (Doc. 10) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 10) is ADOPTED for the reasons stated therein.
2. Plaintiffs action is DISMISSED for failure to comply with the Court’s Orders and for

failure to prosecute this action.’

3. The Clerk of Court is directed to CLOSE this action.

CoN esns

Robert D. Mariani/
United States District Judge

 

1 Magistrate Judge Carlson's reasoning and conclusion that Plaintiff has failed to prosecute and
has abandoned this action is further supported by Plaintiff's failure to file any Objections to the pending
R&R since its issuance on July 16, 2020.

The Court also agrees with the R&R’s findings that an application of the Poulis factors further
supports the dismissal of this action. See Doc. 10, at 5-10; Poulis v. State Farm Fire and Cas. Co., 747
F.2d 863 (3d Cir. 1984).
